Name: Council Regulation (EEC) No 573/86 of 28 February 1986 laying down the arrangements applicable to trade in certain fishery products with Norway and Sweden, consequent upon the accession of Spain and Portugal
 Type: Regulation
 Subject Matter: Europe;  cooperation policy;  trade policy
 Date Published: nan

 No L 56/ 110 Official Journal of the European Communities 1.3.86 COUNCIL REGULATION (EEC) No 573/86 of 28 February 1986 laying down the arrangements applicable to trade in certain fishery products with Norway and Sweden, consequent upon the accession of Spain and Portugal THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Spain and Portugal, Whereas , within the framework of the free-trade agreements between the European Economic Community on the one hand, and the Kingdom of Norway and the Kingdom of Sweden on the other, agreements in the form of exchanges of letters have been concluded with these two countries in respect of certain fishery products ; Whereas , on account of the accession of the Kingdom of Spain and the Portuguese Republic the necessary adap ­ tations should be made to take account, in particular, of the arrangements applicable to trade in fishery products between Spain and Portugal on the one hand, and Norway and Sweden on the other ; Whereas the negotiations conducted with the Kingdom of Norway and the Kingdom of Sweden have led to the signing of additional agreements in the form of exchanges of letters ; whereas, however, since the internal procedures have not been completed these agreements cannot enter into force on 1 March 1986 ; Whereas, in these circumstances the Community is obliged in accordance with Articles 180 and 367 of the Act of Accession to take the necessary measures to deal with this situation and to take account of the outcome of the said negotiations, HAS ADOPTED THIS REGULATION : Article 1 The arrangements applicable to imports into the Community of certain fishery products originating in and coming from Norway and Sweden respectively shall be as set out in the Annexes hereto . Article 2 This Regulation shall enter into force on 1 March 1986 . It shall apply until the entry into force of the additional agreements in the form of exchanges of letters but not later than 31 December 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Council The President H. van den BROEK Official Journal of the European Communities No L 56/ 1111 . 3 . 86 ANNEX I The arrangements applicable from 1 March 1986 to 31 December 1986 to imports into the Community of certain fishery products originating in and coming from Norway are as follows : Table 1 (Rate ofduty in percentage) CCT heading No Community as at31 December 1985 Portugal Spain ex 03.01 B II b) 1 , 2 , 3 and 6 ex 03.01 B II b) 4 , 5 and 8  17 ex 03.01 B II b) 1  6 and 8  17 16.04 C I 16-04 G I ex 16.04 G II Sprats , in sealed tins ex 16.05 A Crabs, in sealed tins ex 16.05 B Prawns, shelled and frozen, excluding Crangon spp . 3 3 3 12 7,5 7,5 3 10,9 26,6 26,6 27,8 27,2 27,2 11,9 12,5 12.5 13.6 7,5 7,5 Table 2 (Rate ofduty in percentage) CCT heading No Quotain tonnes Community as at 31 December 1985 Portugal Spain ex 03.02 Alb) Cod, dried, not salted ex 03.02 Alb) Cod, dried and salted ex 03.02 Alb) Cod, not dried, salted or in brine 03.02 A II a) ex 16.04 G II (excluding smoked saithe) 3 900 13 250 10 000 3 000 400 0 0 0 0 10,0 0 0 10,5 10,5 27,5 6,0 6,0 6,0 6,0 13,3 Imports into the Community of the products specified in Tables 1 and 2 qualify for the preferential rate only if the free-at-frontier prices for the products concerned, established by the Member States in accordance with Article 21 of Regulation (EEC) No 3796/81 , are not less than the reference prices fixed by the Community for the products or categories of product concerned . No L 56/ 112 Official Journal of the European Communities 1 . 3 . 86 ANNEX II The arrangement applicable from 1 March 1986 to 31 December 1986 to imports into the Community of certain fishery products originating in Sweden are as follows : (Rate ofduty in percentage) CCT heading No Quotain tonnes Community as at 31 December 1985 Portugal Spain 03.01 Ale)  Fresh or chilled  Frozen 03.01 A I d)  Fresh or chilled  Frozen 03.01 A I V  Fresh or chilled  Frozen 03.01 B I a) 2 aa) 03.01 B I h) 1 03.01 B I ij ) 1 03.01 B I k) 1 ex 03.01 B II a) of cod 16.04 A II 16.04 C II 16.04 G II ex 16.05 B Prawns , shelled and frozen, excluding Crangon spp . unlimited unlimited unlimited unlimited unlimited unlimited 20 000 0) 3 500 . 1 500 60 250 200 120 0 0 0 0 0 0 0 0 0 0 0 0 0 0 7,5 13,1 13,1 13,1 13,1 13,1 13,1 13.1 0 0 0 0 26,3 26,3 26,3 27.2 0 11,6 0 11,6 0 11,6 0 0 0 0 0 12,1 ' 12,1 12,1 6,3 (') For the calculation of the reference price, the following coefficients shall apply : Whole herring : 1 Flaps of herring : 2,32 Pieces of herring : 1,96 . Imports of these products into the Community qualify for the preferential rate only if the free-at-frontier prices for the products concerned, established by the Member States in accordance with Article 21 of Regulation (EEC) No 3796/81 , are not less than the reference prices fixed by the Community for the products or categories of product concerned.